Exhibit 10.1

STEWARDSHIP FRAMEWORK AGREEMENT

October 6, 2019

MR BridgeStone Advisor LLC

712 Fifth Avenue, Suite 17F

New York, New York 10019

Attn: Paul C. Hilal

Ladies and Gentlemen:

Aramark (the “Company”), on the one hand, and MR BridgeStone Advisor LLC
(“Mantle Ridge”), on behalf of itself and its affiliated funds (such funds,
together with Mantle Ridge, collectively, the “Mantle Ridge Group”), on the
other hand, have mutually agreed to the terms contained in this Stewardship
Framework Agreement (this “Letter Agreement”). For purposes of this Letter
Agreement, we refer to each of the Company and the Mantle Ridge Group as a
“Party” and, collectively, as the “Parties.”

1.    Board Matters.

(a)    Board Actions. As of the date of this Letter Agreement, the Board of
Directors of the Company (the “Board”) has taken the following actions:

(i)    the Board has duly appointed Paul C. Hilal (referred to in this Letter
Agreement, collectively with any Successor Director (as defined below) as the
“Mantle Ridge Director”), John J. Zillmer, Susan Cameron, Art Winkleblack and
Karen King (collectively with the Mantle Ridge Director, the “Initial New
Directors”) to serve as directors of the Company with terms expiring at the
Company’s next annual meeting of stockholders (including any adjournments or
postponements thereof, the “2020 Annual Meeting”), effective as of the date and
time this Letter Agreement is fully executed and delivered;

(ii)    the Board has accepted the resignations of Pierre-Olivier
Beckers-Vieujant, Lisa Bisaccia, Patricia B. Morrison and John A. Quelch,
effective as of the date and time this Letter Agreement is fully executed and
delivered (the “Resigning Directors”);

(iii)    the Board has duly adopted a resolution to increase the size of the
Board to ten (10) directors, effective as of the date hereof, and to further
increase the size of the Board to eleven (11) directors effective upon the
completion of the director elections at the 2020 Annual Meeting;

(iv)    the Board has resolved to nominate each of the Initial New Directors and
Calvin Darden, Richard W. Dreiling, Irene M. Esteves, Daniel J. Heinrich and
Stephen I. Sadove (Mr. Darden, Ms. Esteves, and Messrs. Sadove, Dreiling and
Heinrich, the “Remaining Directors”) for reelection to the Board, and Greg Creed
(Mr. Creed, together with the Initial New Directors, the “New Directors”) for
election to the Board, at the 2020 Annual Meeting;



--------------------------------------------------------------------------------

(v)    the Board has determined that each of the New Directors, other than
Mr. Zillmer, is “independent” under the rules and regulations of the New York
Stock Exchange (the “NYSE”), and the Company agrees to take such position with
the NYSE and other applicable regulatory authorities with respect to each New
Director as long as any such New Director continues to reasonably meet such
requirements;

(vi)    the Board has duly amended and restated the By-Laws of the Company so
that they now read in full as set forth in Exhibit A (the “Amended Bylaws”); and

(vii)    the Board has duly appointed Mr. Hilal to serve as Vice Chairman of the
Board, effective upon his becoming a director as provided in subparagraph
(i) above.

(b)    Corporate Governance Guidelines. The Company agrees to promptly amend the
Company’s Corporate Governance Guidelines (the “Corporate Governance
Guidelines”) to reflect the addition of the role of Vice Chairman of the Board.

(c)    Board Size. For a period of three (3) years after the date of this Letter
Agreement, the size of the Board will be not more than eleven (11) directors.

(d)    2020 Annual Meeting Nominees. The Company agrees that the slate of
nominees recommended by the Board in the Company’s proxy statement and on its
proxy card relating to the 2020 Annual Meeting shall consist of each of the New
Directors and the Remaining Directors, each of whom has consented to being named
in the proxy statement for the 2020 Annual Meeting. The Company shall use its
reasonable best efforts to cause the election of the New Directors and the
Remaining Directors at the 2020 Annual Meeting (including listing such persons
in the proxy statement and proxy card prepared, filed and delivered in
connection with such meeting and advocating that the Company’s stockholders vote
in favor of the election of such individuals (and otherwise supporting each of
them for election in a manner no less rigorous and favorable than the manner in
which the Company supports any other nominees) (such efforts, the “Election
Efforts”)).

(e)    Company Policies. Except as set forth in Section 4, the Mantle Ridge
Group acknowledges that the policies, procedures, processes, codes, rules,
standards and guidelines applicable to other directors of the Company, including
the Corporate Governance Guidelines and Business Conduct Policy (as may be
amended from time to time, collectively, the “Company Policies”) will be
applicable to the New Directors as well during their respective terms of
service. The Company represents and warrants that all Company Policies currently
in effect are publicly available on the Company’s website or have been provided
to the Mantle Ridge Group or their counsel.

(f)    Non-Interference. Except as required by applicable law or stock exchange
rules or listing standards, the Company will not alter or adopt any Company
Policies or amend its by-laws in a manner that would materially interfere with
the purpose of this Letter Agreement.

(g)    Special Meeting Proposal. The Company agrees that the Company’s proxy
statement and proxy card relating to the 2020 Annual Meeting shall include a
proposal to amend the Company’s Amended and Restated Certificate of
Incorporation to permit the holders of at least fifteen percent (15%) of the
Company’s outstanding shares of common stock, par value $0.01 per share (the
“Common Stock”), to call special meetings of stockholders for any

 

2



--------------------------------------------------------------------------------

purpose permissible under applicable law (the “Special Meeting Proposal”), which
amendment and any disclosure thereto shall be in a form reasonably acceptable to
the Mantle Ridge Group, and that the Board shall recommend that the Company’s
stockholders approve the Special Meeting Proposal and use reasonable best
efforts to obtain stockholder approval of the Special Meeting Proposal,
including the solicitation of proxies.

(h)    Review of Proxy Materials. The Company further agrees that the Mantle
Ridge Group will have the opportunity to review the Company’s proxy statement
and proxy card and any additional solicitation materials relating to the 2020
Annual Meeting in advance of filing or first use and that the Company will
consider in good faith any comments provided by the Mantle Ridge Group.

(i)    Committees. Effective as of the date of this Letter Agreement, the Board
has resolved to dissolve the Stock Committee of the Board, and to reconstitute
the leadership and composition of the committees of the Board as set forth on
Exhibit B, and the Company shall maintain such committee leadership and
composition until at least immediately prior to the 2021 annual meeting of the
Company’s stockholders subject to the committee members’ continued compliance
with director independence requirements of the NYSE for serving on the relevant
committee. Following such period, the leadership and composition of the
committees of the Board shall be determined by the Board taking into
consideration the recommendation of the Nominating and Corporate Governance
Committee. Subject to Section 10(a), each director will have access to all Board
committee materials and be entitled to attend any and all Board committee
meetings at his or her discretion.

(j)    Continuity of Representation.

(i)    If during the term of this Letter Agreement the Mantle Ridge Director
ceases to serve as a member of the Board, the Mantle Ridge Group shall be
entitled to have another individual appointed to the Board (a “Successor
Director”), and the Company shall take all necessary actions to cause any such
Successor Director to be appointed to the Board promptly after receiving notice
by Mantle Ridge of the identity of such person. All references to the Mantle
Ridge Director, for purposes of this Letter Agreement, shall be deemed
references to such Successor Director in the event that a Successor Director is
appointed.

(ii)    Notwithstanding the foregoing, the Board shall not be required to
appoint any individual as a Successor Director if the Board, in good faith, upon
the advice of outside legal counsel, determines that it could not appoint the
proposed director without violating their fiduciary duties under applicable law.

(iii)    In the event a Successor Director proposed by the Mantle Ridge Group is
rejected, the Mantle Ridge Group shall be entitled to continue proposing
successive replacements to the Board and any such replacement shall be promptly,
and in any event within ten (10) days, appointed to the Board (subject to the
Board’s right to make the fiduciary determination described in subparagraph
(ii) above).

(iv)    The onboarding of the Successor Director will be through a reasonable
and customary process no more onerous, burdensome or time consuming than the
process for

 

3



--------------------------------------------------------------------------------

onboarding any other director to the Board, and there will be no procedure,
policy or other obstacle erected with the intent or effect of prejudicing a
Successor Director’s ability to timely join the Board. The Successor Director
will timely comply with this process.

(v)    Any Successor Director appointed to the Board in accordance with this
Section 1(j) shall, subject to compliance with director independence and other
standards of the NYSE or any successor thereto and the Securities and Exchange
Commission (the “SEC”), take over in capacity of the Vice Chairman and be
appointed to all applicable committees of the Board on which the Mantle Ridge
Director served immediately prior to the resignation, removal or incapacity of,
or other circumstances regarding, the Mantle Ridge Director giving rise to the
appointment of the Successor Director. The Company shall exercise reasonable
best efforts, in cooperation with Mantle Ridge, to ensure that the Successor
Director is found independent by the relevant regulatory entities so long as the
Successor Director reasonably satisfies such independence requirements.

(vi)    While this Letter Agreement remains in effect, the Company shall use
reasonable best efforts to cause the election of the Mantle Ridge Director to
the Board at each annual meeting of stockholders (or special meeting called for
the purpose of electing directors) (including using all Election Efforts).

(k)    Vice Chairman. The Company shall maintain the position of the Vice
Chairman of the Board with rights and authorities as defined in the Amended
Bylaws and the appointment of the Mantle Ridge Director to such position, in
each case, at all times for as long as this Letter Agreement remains in effect.

(l)    2020 Annual Meeting. The Company shall hold the 2020 Annual Meeting as
promptly as reasonably practicable but in no event later than January 29, 2020,
and shall cooperate with Mantle Ridge in setting a record date with a view to
setting a record date, consistent with applicable law and regulation, that seeks
to provide stockholders ample time for consideration while also minimizing the
number of “empty” shares (i.e., shares that are transferred following the record
date and therefore unlikely to be voted). Through the 2020 Annual Meeting, each
member of the Mantle Ridge Group will (i) cause, in the case of all shares of
Common Stock owned of record, such shares and (ii) cause the record owner, in
the case of all shares of Common Stock beneficially owned but not owned of
record, and for which the Mantle Ridge Group has the right to direct the vote,
in each case directly or indirectly, by any member of the Mantle Ridge Group and
any of its or their affiliates and associates (such terms are defined for
purposes of this Letter Agreement as they are defined in Rule 12b-2 promulgated
by the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), as of the record date for the 2020 Annual Meeting to cause such shares,
(x) to be present for quorum purposes, (y) to be voted in favor of all nominees
of the Company in its proxy statement for the 2020 Annual Meeting for election
to the Board that are nominated in accordance with and as required by this
Letter Agreement and against the removal of any such director at such meeting,
and (z) to approve an increase in the equity issuable under the Company’s
benefit plans to the extent approved by the Board after the date of this Letter
Agreement.

 

4



--------------------------------------------------------------------------------

(m)     Interim Special Meetings. Except as required by applicable law, the
Company shall not call or hold any interim special meeting of stockholders prior
to the 2020 Annual Meeting.

(n)    Board Meeting Dates. The Company agrees to adopt the calendar of mutually
agreed upon dates for scheduled Board meetings, as designated by Mantle Ridge
and disclosed to the Company’s counsel by Mantle Ridge’s counsel on October 6,
2019, in an e-mail with the subject line “Board Meeting Dates”, to be the dates
of the meetings of the Board during the calendar years 2020 and 2021 and the
remainder of 2019. The Company will, in consultation with Mantle Ridge, seek to
minimize conflicts of the Board members in scheduling any special meetings of
the Board while this Letter Agreement remains in effect and shall permit Board
members to attend by phone or video conference to the extent necessary.

(o)    Observer Rights. From and after the date of this Letter Agreement until
the 2020 Annual Meeting, the Company shall invite Mr. Creed to attend all
meetings of the Board (or any committee thereof) in a nonvoting observer
capacity. In connection therewith, the Company shall provide Mr. Creed with
copies of all notices, minutes, consents and other materials that it provides
members of the Board concurrently as such materials are provided to the
directors, with the only exception being solely that portion of any such
materials subject to the attorney-client privilege (if any) that are provided to
Board members in a privileged context for which outside legal counsel has
advised that sharing such information would be reasonably likely to result in a
loss of such privilege; provided that in any such case the Company shall use
reasonable best efforts to make arrangements (including redacting information or
entering into a common interest agreement) that would maximize the ability to
provide any such materials without so jeopardizing privilege.

2.    Chief Executive Officer. As of the date of this Letter Agreement, the
Board (a) has duly appointed Mr. Zillmer as Chief Executive Officer of the
Company, (b) has dissolved the Office of the Chairman and (c) has terminated the
services of any search firm retained to identify a new Chief Executive Officer.

3.    Registration Rights. Promptly following the execution of this Letter
Agreement (but in no event later than thirty days following the date hereof),
the Company and the Mantle Ridge Group shall enter into a registration rights
agreement granting to the Mantle Ridge Group customary and reasonable
registration rights with respect to shares of Common Stock beneficially owned by
the Mantle Ridge Group, which shall include customary and reasonable limitations
on such registration rights.

4.    Company Policies.

(a)    Company Information. The Company acknowledges and agrees that none of the
confidentiality provisions contained in the Company Policies or any other
provision contained in any other document, agreement or policy of the Company
shall be deemed to restrict the Mantle Ridge Director from sharing any
“confidential information” provided by the Company to the Mantle Ridge Director
in connection with his or her service as a director (such information and any
notes, analyses, reports, models, compilations, studies, interpretations,
documents, records or extracts thereof containing or based upon such
information, in whole or in part, “Company Information”) with any of the Mantle
Ridge

 

5



--------------------------------------------------------------------------------

Group’s employees or advisors who need to know such Company Information for the
purpose of assisting the Mantle Ridge Group in evaluating and monitoring its
investment in the Company, and the Mantle Ridge Director is expressly permitted
to share Company Information only with such employees and advisors; provided,
that, such employees or advisors either agree to maintain the confidentiality of
Company Information to the same extent as required of the Mantle Ridge Director
as a director of the Company or are otherwise bound (by fiduciary or other
professional duty) to maintain the confidentiality of Company Information;
provided, further, that if such employees or advisors fail to maintain the
confidentiality of Company Information, Mantle Ridge shall be responsible for
any non-compliance by such employees or advisors. Notwithstanding this
Section 4(a), in the event that the Company’s counsel designates in writing any
materials provided to the Mantle Ridge Director as subject to the
attorney-client privilege by labeling it “Privileged and Confidential,” then
before providing any such information to the Mantle Ridge Group’s employees or
advisors, the Mantle Ridge Director shall consult with legal counsel to Mantle
Ridge as to whether the provision of such information would be reasonably likely
to result in a loss of such privilege, and such counsel shall consult with
counsel to the Company with regard to such matters. After receiving the advice
of Mantle Ridge’s counsel, the Mantle Ridge Director will have the sole
discretion as to whether to provide such information to the Mantle Ridge Group’s
employees or advisors. At the request of Mantle Ridge, the Company shall use
reasonable best efforts to make arrangements (including by providing redacted
copies of materials or entering into a common interest agreement) that would
maximize the ability of the Mantle Ridge Director to provide such materials
without jeopardizing legal privilege.

(b)    Confidentiality. The Mantle Ridge Group shall maintain the
confidentiality of the Company Information to the same extent as required of the
Mantle Ridge Director as a director of the Company and shall only use, and shall
cause its employees and advisors to only use, Company Information in connection
with the Mantle Ridge Group’s investment in the Company. The Mantle Ridge
Director shall not be subject to any restrictions or requirements relating to
the use, disclosure, handling, return or destruction of confidential information
that are more onerous than those applied to any other director of the Company,
it being understood and agreed that the Mantle Ridge Director shall not be
requested or required to return or destroy confidential information unless all
other present or former (if the Mantle Ridge Director is no longer serving on
the Board) also receive the same request.

(c)    Return of Company Information. Following such time as the Mantle Ridge
Director is no longer serving on the Board, Mantle Ridge will, promptly
following the Company’s written request, return to the Company or destroy, at
Mantle Ridge’s option, all hard copies of Company Information and use
commercially reasonable efforts to permanently erase or delete all electronic
copies of the Company Information in the Mantle Ridge Group’s or any of its
employees’ or advisors’ possession or control (and, upon the request of the
Company, the Mantle Ridge Group shall promptly certify to the Company that such
Company Information has been erased or deleted, as the case may be); provided,
however, that (i) at Mantle Ridge’s election, it may retain any such information
subject to the confidentiality terms hereof so long as it certifies to the
Company that it will hold such information in a manner consistent with the most
sensitive confidential information of the Mantle Ridge Group and that it will
maintain the confidentiality of such information in accordance with the

 

6



--------------------------------------------------------------------------------

terms hereof, and (ii) if Mantle Ridge does not make the election described in
clause (i), neither the Mantle Ridge Group nor any of its employees or advisors
shall be required to destroy any computer records or files containing any
Company Information that have been created pursuant to automatic electronic
archiving and back-up procedures in the ordinary course of business where it
would be unduly burdensome to do so or would be contrary to applicable law or
applicable rules or regulations of any national securities exchange so long as
such Confidential Information is not accessed other than as required by
applicable law or applicable rules or regulations of any national securities
exchange.

(d)    Policies Applicable to Mantle Ridge. The Company further acknowledges and
agrees that, except for restrictions set forth in Company’s Securities Trading
Policy under the heading “Prohibitions Against Trading on or Tipping Non-Public
Information,” in each case with respect to prohibiting insider trading and
confidentiality (subject to Section 4(a)), none of the restrictions contained in
the Company Policies applicable to the Mantle Ridge Director (as a director),
including any restrictions on pledging or making purchases on margin of, or
entering into derivative or hedging arrangements (including options) with
respect to, securities of the Company, or otherwise trading the Company’s
securities during open window periods (it being understood and agreed that the
Mantle Ridge Group shall be free to trade in the Company’s securities during
open trading window periods without the prior approval of the Company, and shall
only be prohibited from trading during blackout periods generally applicable to
all of the Company’s directors and senior insiders), shall be deemed to apply to
the Mantle Ridge Group (other than the Mantle Ridge Director in his capacity as
a director of the Company).

(e)    Permitted Disclosure. Notwithstanding anything to the contrary set forth
in this Letter Agreement, nothing in this Letter Agreement shall restrict or
limit the ability of the Mantle Ridge Group from engaging in a proxy contest, it
being agreed that the Mantle Ridge Group and its representatives shall be
entitled to disclose that portion of (and only such portion of) Company
Information required to be disclosed by applicable law in order to engage in
such a proxy contest.

5.    Certain Actions. Subject to Section 10(a), neither the Board nor any of
the New Directors or the Remaining Directors shall utilize committees of the
Board for the purpose of discriminating against any director of the Board in
order to limit any of their participation in substantive deliberations of the
Board.

6.    Press Release; Schedule 13D Amendment; Form 8-K. The Parties agree that
promptly following the execution and delivery of this Letter Agreement by the
Parties:

(a)    the Company will issue the press release attached to this Letter
Agreement as Exhibit C and file a Current Report on Form 8-K in the form
attached to this Letter Agreement as Exhibit D; and

(b)    Mantle Ridge will file an amendment to its Schedule 13D in the form
attached to this Letter Agreement as Exhibit E.

7.    Power and Authority of the Company. The Company represents and warrants to
the Mantle Ridge Group that (a) the Company has the corporate power and
authority to execute and

 

7



--------------------------------------------------------------------------------

deliver this Letter Agreement and to bind it hereto, (b) this Letter Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms and (c) the
execution, delivery and performance of this Letter Agreement by the Company does
not and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to the Company, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

8.    Power and Authority of the Mantle Ridge Group. Each member of the Mantle
Ridge Group represents and warrants to the Company that (a) Mantle Ridge, as the
authorized signatory of such member of the Mantle Ridge Group, has the power and
authority to execute and deliver this Letter Agreement and to bind such member
of the Mantle Ridge Group hereto (b) this Letter Agreement has been duly
authorized, executed and delivered by such member of the Mantle Ridge Group,
constitutes a valid and binding obligation of such member of the Mantle Ridge
Group, and is enforceable against each such member of the Mantle Ridge Group in
accordance with its terms, (c) the execution of this Letter Agreement by such
member of the Mantle Ridge Group does not and will not violate or conflict with
(i) any law, rule, regulation, order, judgment or decree applicable to such
member of the Mantle Ridge Group, or (ii) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound and (d) the Mantle Ridge Group
beneficially owns in the aggregate approximately 24,097,165 shares of Common
Stock and has additional economic exposure to 25,209,305 shares of Common Stock
under certain cash-settled derivative agreements. Other than as set forth in
this Letter Agreement, the Mantle Ridge Group does not have any economic
exposure to or voting power with respect to the Company.

9.    Term.

(a)    Minimum Threshold. Each Party’s obligations under this Letter Agreement
will extend until, and terminate upon, the earlier to occur of (i) such time as
the Mantle Ridge Group’s Economic Ownership Position (as defined below) with
respect to the Company’s Common Stock ceases to represent at least two percent
(2.0%) of the outstanding Common Stock (excluding the effects of any issuance of
shares by the Company or similar transaction that increases the number of
outstanding shares of Common Stock) and (ii) the end of the first consecutive
twelve (12)-month period after the date of this Letter Agreement for the
entirety of which the Mantle Ridge Group’s Net Long Position (as defined below)
with respect to the Company’s Common Stock ceases to represent at least two
percent (2.0%) of the outstanding Common Stock (excluding the effects of any
issuance of shares by the Company or similar transaction that increases the
number of outstanding shares of Common Stock); provided, that, Section 4 shall
continue in full force and effect until the date that is twelve (12) months
after the date that a Mantle Ridge Director no longer serves as a director of
the Company.

 

8



--------------------------------------------------------------------------------

(b)    Resignation. If at any time prior to the 2020 Annual Meeting, the Mantle
Ridge Group’s Economic Ownership Position with respect to the Company’s Common
Stock ceases to represent at least five percent (5.0%) of the outstanding Common
Stock (excluding the effects of any issuance of shares by the Company or similar
transaction that increases the number of outstanding shares of Common Stock),
the Mantle Ridge Group shall promptly (i) notify the Company that the Mantle
Ridge Group’s Economic Ownership Position with respect to the Company’s Common
Stock ceases to represent at least five percent (5.0%) of the outstanding Common
Stock and (ii) cause the Mantle Ridge Director to tender his or her resignation
from the Board, any committee thereof and any other position at the Company or
any of its subsidiaries.

(c)    Economic Ownership Position; Net Long Position. For purposes of this
Letter Agreement, (i) the Mantle Ridge’s Group “Economic Ownership Position”
shall be equal to the sum of (x) the aggregate number of shares of Common Stock
beneficially owned (as defined in Rule 13d-3 under the Exchange Act) by the
Mantle Ridge Group and (y) the aggregate number of shares of Common Stock which
are the subject of, or the reference securities for, or which underlie,
Synthetic Positions of the Mantle Ridge Group, (ii) “Synthetic Position” shall
mean any option, warrant, convertible security, stock appreciation right, or
other security, contract right or derivative position or similar right
(including any “swap” transaction with respect to any security, other than a
broad based market basket or index), whether or not presently exercisable, that
has an exercise or conversion privilege or a settlement payment or mechanism at
a price related to the value of the Common Stock or a value determined in whole
or in part with reference to, or derived in whole or in part from, the value of
the Common Stock and that increases in value as the market price or value of the
Common Stock increases or that provides an opportunity, directly or indirectly,
to profit or share in any profit derived from any increase in the value of the
Common Stock, in each case regardless of whether (x) it conveys any voting
rights in such Common Stock to any person, (y) it is required to be or capable
of being settled, in whole or in part, in Common Stock or (z) any person
(including the holder of such Synthetic Position) may have entered into other
transactions that hedge its economic effect, and (iii) the Mantle Ridge Group’s
“Net Long Position” shall be equal to (x) the Mantle Ridge Group’s Economic
Ownership Position minus (ii) the number of shares of Common Stock which are the
subject of, or the reference securities for, or which underlie, derivative
securities or contracts held by the Mantle Ridge Group that increase in value as
the market price or value of the Common Stock decreases.

10.    Fiduciary Duties; Rights of New Directors.

(a)    Fiduciary Duties. Nothing in this Letter Agreement will be deemed to
require the violation of the fiduciary duties of any director of the Company
under Delaware law in the director’s capacity as such.

(b)    Rights of New Directors. Mantle Ridge acknowledges that the New Directors
shall have all of the rights and obligations, including fiduciary duties to the
Company and its stockholders, of a director under applicable law and the
Company’s organizational documents while such New Directors are serving on the
Board.

 

9



--------------------------------------------------------------------------------

(c)    New Director Compensation. The Company agrees that the New Directors
(other than Mr. Zillmer) shall receive:

(i)    the same benefits of director and officer insurance, and any indemnity
and exculpation arrangements available generally to the directors of the Board;

(ii)    the same compensation for his or her service as a director (including
for committee and committee chair service) as the compensation received by other
non-management directors on the Board; and

(iii)     such other benefits on the same basis as all other non-management
directors on the Board, including, unless otherwise requested by such New
Director, having the Company (or legal counsel) prepare and file with the SEC,
at the Company’s expense, any Form 3, Form 4 and Form 5 under Section 16 of the
Exchange Act that are required to be filed by each director of the Company.

(d)    Resigning Director Compensation. Mantle Ridge acknowledges that the
Resigning Directors will (i) continue to have the same benefits of director and
officer insurance, and any indemnity and exculpation arrangements available
prior to the execution of this Letter Agreement; and (ii) have their annual
grant of deferred stock units received in 2019 fully vested upon their
resignation from the Board.

11.    Trading in Company Securities. Each member of the Mantle Ridge Group
acknowledges that it, and its employees and advisors, may have access to
information concerning the Company constituting material non-public information
under applicable federal and state securities laws, and each member of the
Mantle Ridge Group agrees that neither it nor any of its employees or advisors
shall trade or engage in any derivative or other transaction on the basis of
such information in violation of such laws.

12.    Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with Mantle Ridge’s involvement at the Company through
the date hereof (including but not limited to the negotiation and execution of
this Letter Agreement) and effectuation of this Letter Agreement.

13.    Counterparts. This Letter Agreement may be executed in two or more
counterparts, each of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).

14.    Specific Performance. Each Party acknowledges and agrees that irreparable
injury to the other Party would occur in the event that any of the provisions of
this Letter Agreement were not performed in accordance with their specific terms
or were otherwise breached and that money damages are not an adequate remedy for
such a breach. It is accordingly agreed that each Party may be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof. Each Party agrees to waive any bonding requirement under any
applicable law in the case any other Party seeks to enforce the terms by way of
equitable relief.

15.    APPLICABLE LAW AND JURISDICTION. THIS LETTER AGREEMENT WILL BE GOVERNED
BY, AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE

 

10



--------------------------------------------------------------------------------

STATE OF DELAWARE WITHOUT REFERENCE TO CONFLICTS OF LAWS PRINCIPLES. EACH OF THE
PARTIES IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING BASED ON OR
ARISING OUT OF THIS LETTER AGREEMENT WILL BE BROUGHT EXCLUSIVELY IN THE DELAWARE
COURT OF CHANCERY AND ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF
DELAWARE (OR, IF THE DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT JURISDICTION
OVER A PARTICULAR MATTER, ANY FEDERAL COURT WITHIN THE STATE OF DELAWARE). EACH
OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH ACTION
OR PROCEEDING. EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY WAIVES ANY ARGUMENT THAT
SUCH COURTS ARE AN INCONVENIENT OR IMPROPER FORUM. EACH PARTY CONSENTS TO
SERVICE OF PROCESS BY A REPUTABLE OVERNIGHT DELIVERY SERVICE, SIGNATURE
REQUESTED, TO THE ADDRESS OF SUCH PARTY’S PRINCIPAL PLACE OF BUSINESS OR AS
OTHERWISE PROVIDED BY APPLICABLE LAW.

16.    Notice. All notices, consents, requests, instructions, approvals and
other communications provided for in this Letter Agreement and all legal process
in regard hereto shall be in writing and shall be deemed validly given, made or
served, (a) if given by telecopy, when such telecopy is transmitted to the
telecopy number set forth below, and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section:

If to the Company:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: Lauren Harrington

Facsimile: (215) 238-8279

With a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: David A. Katz, Esq.

Facsimile: (212) 403-2000

If to Mantle Ridge:

MR BridgeStone Advisor LLC

c/o Mantle Ridge LP

712 Fifth Avenue, Suite 17F

New York, NY 10019

Attention: Paul C. Hilal

 

11



--------------------------------------------------------------------------------

Facsimile: (646) 762-8541

With a copy to (which shall not constitute notice):

Cadwalader, Wickersham & Taft LLP

200 Liberty Street

New York, New York 10281

Attention: Stephen Fraidin; Richard M. Brand

Facsimile: (212) 504-6666

17.    Entire Agreement; Amendment. This Letter Agreement, including exhibits
and schedules attached to this Letter Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof. This
Letter Agreement may be amended only by an agreement in writing executed by the
Parties, and no waiver of compliance with any provision or condition of this
Letter Agreement and no consent provided for in this Letter Agreement shall be
effective unless evidenced by a written instrument executed by the Party against
whom such waiver or consent is to be effective. No failure or delay by a Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

18.    Severability. If at any time subsequent to the date of this Letter
Agreement, any provision of this Letter Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Letter Agreement.

19.    No Third Party Beneficiaries; Assignment. This Letter Agreement is solely
for the benefit of the Parties and is not binding upon or enforceable by any
other persons. No Party may assign its rights or delegate its obligations under
this Letter Agreement, whether by operation of law or otherwise, and any
assignment in contravention hereof shall be null and void. Nothing in this
Letter Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Letter Agreement on any
persons other than the Parties, nor is anything in this Letter Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any Party.

20.    Interpretation and Construction. When a reference is made in this Letter
Agreement to a Section, such reference shall be to a Section of this Letter
Agreement, unless otherwise indicated. The headings contained in this Letter
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Letter Agreement. Whenever the words
“include,” “includes” and “including” are used in this Letter Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Letter Agreement shall refer to this Letter Agreement as a whole and not to any
particular provision of this Letter Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “dates hereof”
will refer to the date of this Letter Agreement. The word “or” is not exclusive.
The definitions contained in this Letter Agreement are applicable to the
singular as well as the plural

 

12



--------------------------------------------------------------------------------

forms of such terms. Any agreement, instrument, law, rule or statute defined or
referred to in this Letter Agreement means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented. For purposes of this Letter Agreement the terms
“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature. Each of the Parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Letter Agreement, and that it has executed the
same with the advice of said independent counsel. Each Party cooperated and
participated in the drafting and preparation of this Letter Agreement and the
documents referred to in this Letter Agreement, and any and all drafts relating
thereto exchanged among the Parties shall be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Letter Agreement against any
Party that drafted or prepared it is of no application and is expressly waived
by each of the Parties, and any controversy over interpretations of this Letter
Agreement shall be decided without regards to events of drafting or preparation.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

If the terms of this Letter Agreement are in accordance with your understanding,
please sign below and this Letter Agreement will constitute a binding agreement
among us.

 

ARAMARK By:  

/s/ Stephen I. Sadove

Name:   Stephen I. Sadove Title:   Chairman of the Board of Directors, Aramark

Acknowledged and agreed to as of the date first written above:

MR BRIDGESTONE ADVISOR LLC, on behalf of itself and its affiliated funds

By: Mantle Ridge LP, its sole member

By: Mantle Ridge GP LLC, its general partner

By: PCH MR Advisor Holdings LLC, its managing member

 

By:  

/s/ Paul C. Hilal

Name:   Paul C. Hilal Title:   Sole Member

[Signature Page to Letter Agreement]